     Case 3:20-cv-00499-JM-BGS Document 47 Filed 07/21/21 PageID.906 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DEBORAH J. TICHENOR,                                Case No.: 20cv499 JM (BGS)
12                                      Plaintiff,
                                                         ORDER ON MOTION FOR
13   v.                                                  RECONSIDERATION
14   BAE SYSTEMS TECHNOLOGY
     SOLUTIONS & SERVICES, INC., et al.,
15
                                     Defendants.
16
17
18         Presently before the court is Defendant BAE Systems Technology Solutions &
19   Services, Inc. (“BAE”)’s Motion for Reconsideration under Federal Rule of Civil
20   Procedure 59(e) (Doc. No. 41). Pursuant to Local Rule 7.1(d)(1), the court finds the
21   matters presented appropriate for resolution without oral argument. For the reasons set
22   forth below, BAE’s Motion for Reconsideration is DENIED.
23   I.    BACKGROUND
24         The court’s previous Order on Defendants BAE and Kari Coronado’s Motion for
25   Summary Judgment contains a thorough and accurate recitation of the basic facts of this
26   case, which the court incorporates by reference. (See Doc. No. 40 at 2-3).
27         Of relevance to the present Motion, the court previously granted summary
28   judgment for Defendants as to Plaintiff’s disability discrimination, retaliation, and hostile
                                                     1
                                                                             20cv499 JM (BGS)
     Case 3:20-cv-00499-JM-BGS Document 47 Filed 07/21/21 PageID.907 Page 2 of 9



 1   work environment claims, finding Plaintiff had failed to exhaust her administrative
 2   remedies by not timely filing charges with the Equal Employment Opportunity
 3   Commission (“EEOC”) and California Department of Fair Employment and Housing
 4   (“DFEH”). Id. at 10. The court further granted summary judgment for Defendants as to
 5   Plaintiff’s claim for intentional infliction of emotional distress, finding this claim barred
 6   by California’s Worker’s Compensation Act. Id. at 14-15.
 7          The court denied summary judgment as to Plaintiff’s claim for constructive
 8   discharge and request for punitive damages finding that: (1) there exists a genuine dispute
 9   as to whether Plaintiff’s working conditions were objectively intolerable, and her
10   resignation coerced (id. at 12-13); and (2) Defendant BAE1 had not satisfied its burden of
11   production on Plaintiff’s punitive damages claim (id. at 16).
12          In its Order, the court specifically noted that:
13
                   BAE does not argue that Plaintiff’s constructive discharge
14                 claims also fail if her retaliation, discrimination, and hostile
                   work environment claims fail for being untimely. (See Doc.
15
                   No. 30-1 at 10 (“Only Plaintiff’s constructive discharge claim is
16                 not time barred.”).) BAE also does not argue that Plaintiff’s
                   claim for constructive discharge under Title VII fails without
17
                   proving an underlying claim for retaliation, discrimination, or
18                 hostile work environment under Title VII. This issue may need
                   to be addressed at a later date.
19
20   Id. at 10, fn. 7.
21          Defendant BAE now challenges whether Plaintiff’s constructive discharge claim
22   can legally stand-alone.
23   ///
24   ///
25
26
27   1
       As the only claims that survived summary judgment were against Defendant BAE only,
     the court found Defendant Coronado’s motion for summary judgment as to punitive
28   damages (with respect to her as an individual) moot. (Doc. No. 40 at 16).
                                                 2
                                                                             20cv499 JM (BGS)
     Case 3:20-cv-00499-JM-BGS Document 47 Filed 07/21/21 PageID.908 Page 3 of 9



 1   II.    LEGAL STANDARD
 2          Federal Rule of Civil Procedure 59(e) permits a party to move a court to alter or
 3   amend its judgment. “A district court may grant a Rule 59(e) motion if it ‘is presented
 4   with newly discovered evidence, committed clear error, or if there is an intervening
 5   change in the controlling law.’” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir.
 6   2014) (internal quotation marks omitted) (quoting McDowell v. Calderon, 197 F.3d 1253,
 7   1255 (9th Cir. 1999) (en banc)) (emphasis in original).            Reconsideration is an
 8   “extraordinary remedy, to be used sparingly in the interests of finality and conservation
 9   of judicial resources.” Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th
10   Cir. 2000). Ultimately, “[w]hether or not to grant reconsideration is committed to the
11   sound discretion of the court.” Navajo Nation v. Norris, 331 F.3d 1041, 1046 (9th Cir.
12   2003) (citing Kona Enters., 229 F.3d at 883).
13   III.   ANALYSIS
14          In the present Motion, BAE argues the court’s summary judgment order was
15   clearly erroneous, because Plaintiff cannot sustain an independent cause of action for
16   constructive discharge under Title VII and the FEHA, when the underlying claims
17   supporting the constructive discharge claim have been dismissed. (Doc. No. 41-1 at 9-
18   14).
19          In its Opposition, Plaintiff argues BAE’s Motion is both “procedurally and
20   substantively defective.” (Doc. No. 44 at 2).         Specifically, Plaintiff argues that:
21   (1) procedurally “BAE provides no new facts or law, or the required explanation for why
22   the points made” in the present Motion “were not made as part of [BAE]’s original
23   motion or reply”; and (2) substantively “BAE misconstrues the law and case authority to
24   obfuscate the rule that separate untimely acts of discrimination . . . can support a timely
25   constructive discharge claim, and that constructive discharge is a claim distinct from the
26   underlying discriminatory act.” Id. at 2 (emphasis in original).
27   ///
28   ///
                                                  3
                                                                            20cv499 JM (BGS)
     Case 3:20-cv-00499-JM-BGS Document 47 Filed 07/21/21 PageID.909 Page 4 of 9



 1         a.     Propriety of BAE’s Motion
 2         The court first considers the propriety of BAE’s Motion. “A Rule 59(e) motion
 3   may not be used to raise arguments or present evidence for the first time when they could
 4   reasonably have been raised earlier in the litigation.” Kona Enters., 229 F.3d at 890; see
 5   Novato Fire Protection Dist. v. United States, 181 F.3d 1135, 1141 n.6 (9th Cir. 1999)
 6   (“A district court has discretion to decline to consider an issue raised for the first time in
 7   a motion for reconsideration.”).
 8         Here, BAE did not previously argue Plaintiff could not sustain a stand-alone cause
 9   of action for constructive discharge if her Title VII and FEHA claims were found to be
10   untimely. (See Doc. No. 40 at 10, fn. 7). In its present Motion, BAE also fails to
11   demonstrate why it could not have presented this argument to the court in its summary
12   judgment papers. A motion for reconsideration is not the proper vehicle by which a
13   litigant raises a legal argument for the first time. See Rosenfeld v. United States Dep’t of
14   Justice, 57 F.3d 803, 811 (9th Cir. 1995) (a district court does not abuse its discretion “in
15   declining to consider an argument raised for the first time on reconsideration without a
16   good excuse.”).
17         As such, BAE is not seeking “reconsideration” here, but rather requesting a new
18   ruling on arguments it could have raised earlier, but did not. This is, by itself, grounds
19   for denial. The court prefers to adjudicate issues on the merits, when the merits are
20   properly presented, and not under the pretense that this court’s earlier ruling was clearly
21   erroneous. Accordingly, the court rejects BAE’s effort to backdoor a legal argument that
22   should have been initially presented and briefed in the underlying motion. For these
23   reasons, BAE’s Motion is DENIED as procedurally defective. As a courtesy to the
24   Parties, however, the court respectfully shares its tentative analysis on the underlying
25   merits of BAE’s request with the expectation that it may guide the Parties on the question
26   of whether to renew the challenge on the viability of Plaintiff’s constructive discharge
27   claim in a proper manner.
28   ///
                                                   4
                                                                              20cv499 JM (BGS)
     Case 3:20-cv-00499-JM-BGS Document 47 Filed 07/21/21 PageID.910 Page 5 of 9



 1           b.   Constructive Discharge
 2           In its Motion, BAE argues the court’s summary judgment was clearly erroneous
 3   because summary judgment should have been granted on Plaintiff’s constructive
 4   discharge claim, as a consequence of the court granting summary judgment as to
 5   Plaintiff’s Title VII and FEHA claims. (Doc. No. 41-1 at 9-14). “Clear error or manifest
 6   injustice occurs when the reviewing court on the entire record is left with the definite and
 7   firm conviction that a mistake has been committed.” Young v. Wolfe, CV 07-03190
 8   RSWL-AJWx, 2017 WL 2798497, at *5 (C.D. Cal. June 27, 2017) (quotations omitted).
 9           The substantive issue is whether constructive discharge can constitute an
10   independent cause of action under Title VII and the FEHA. First, as to Title VII, BAE’s
11   argument constructive discharge cannot act as a distinct, standalone claim was already
12   foreclosed by a majority of the Supreme Court in Green v. Brennan, 136 S. Ct. 1769
13   (2016).
14           In Green, petitioner was passed over for a vacant postmaster position in 2008.
15   Id. at 1774. Shortly thereafter, petitioner complained he was denied the promotion
16   because of his race. Id. In 2009, two of petitioner’s supervisors accused petitioner of
17   intentionally delaying the mail—a criminal offense. Id. Petitioner and the Postal Service
18   subsequently signed an agreement on December 16, 2009, whereby the Postal Service
19   agreed not to pursue criminal charges in exchange for petitioner’s promise to either retire
20   or report for duty in a different state at a considerably lower salary. Id. Petitioner chose
21   to retire and submitted his resignation on February 9, 2010. Id.
22           On March 22, 2010—41 days after submitting his resignation paperwork to the
23   Postal Service, but 96 days after signing the settlement agreement—petitioner contacted
24   an EEOC counselor to report an unlawful constructive discharge.             Id.   Petitioner
25   subsequently filed suit in the United States District Court for the District of Colorado
26   asserting, inter alia, that the Postal Service had constructively discharged him. Id. at
27   1775.
28   ///
                                                  5
                                                                            20cv499 JM (BGS)
     Case 3:20-cv-00499-JM-BGS Document 47 Filed 07/21/21 PageID.911 Page 6 of 9



 1         The District Court granted summary judgment in favor of the Postal Service,
 2   finding Petitioner had failed to make timely contact with an EEOC counselor “within 45
 3   days of the ‘matter alleged to be discriminatory[.]’” Id. The Tenth Circuit affirmed,
 4   finding the 45-day limitations period began to run when both Parties signed the
 5   settlement agreement. Id.
 6         The Supreme Court reversed, holding that:
 7                  [T]he limitations period should begin to run for a constructive-
 8                  discharge claim only after a plaintiff resigns. At that point—
                    and not before—he can file a suit for constructive discharge.
 9                  So only at that point—and not before—does he have a
10                  “complete and present” cause of action. And only after he has a
                    complete and present cause of action does a limitations period
11                  ordinarily begin to run.
12
     Id. at 1777.
13
           In so doing, the majority of the Supreme Court emphasized that the Pa. State
14
     Police v. Suders, 542 U.S. 129 (2004) decision “expressly held that constructive
15
     discharge is a claim distinct from the underlying discriminatory act” and this holding was
16
     “no mere dictum.” Id. at 1779 (emphasis added). Specifically, the majority rejected
17
     Justice Thomas’ dissenting opinion that constructive discharge is not a separate claim,
18
     but “merely allows a plaintiff to expand any underlying discrimination claim to include
19
     the damages from leaving his job, thereby increasing his available remedies.” Id.
20
           The majority also rejected Justice Alito’s concurring opinion, which set forth two
21
     “kinds” of constructive discharge: (1) a “first kind” that “occurs when an employer
22
     subjects an employee to intolerable conditions with the specific discriminatory intent of
23
     forcing the employee to quit”; and (2) a “second kind” that “occurs when an employer
24
     imposes intolerable conditions for discriminatory reasons but does not intend to force an
25
     employee to resign.” Id. at 1785-86. Rather than a stand-alone claim, Justice Alito
26
     construed this “second kind” of constructive discharge as “a basis for increasing damages
27
     on the underlying discrimination claim” i.e., a “‘constructive discharge damages
28
                                                   6
                                                                             20cv499 JM (BGS)
     Case 3:20-cv-00499-JM-BGS Document 47 Filed 07/21/21 PageID.912 Page 7 of 9



 1   enhancement.’” Id. at 1787. The majority of the court, however, held Justice Alito’s
 2   “sometimes-a-claim-sometimes not theory” was “contrary to the constructive discharge
 3   claim.” Id. at 1779-80.
 4         The court acknowledges that post-Green, there is still some dispute in the lower
 5   courts as to whether constructive discharge can operate as a stand-alone claim. See
 6   Ballard v. Terros Inc., No. CV-19-05658-PHX-DWL, 2021 WL 1597892, at *3 n. 1 (D.
 7   Ariz. Apr. 23, 2021) (“The law is unsettled as to whether constructive discharge ever
 8   operates as a stand-alone claim.”). The court’s reading of Green, however, is consistent
 9   with other courts that have directly addressed this aspect of the Supreme Court’s
10   decision, including this District. See Oluvic v. Azusa Pac. Univ., No. 3:18-CV-983-L-
11   KSC, 2019 WL 669633, at *3 (S.D. Cal. Feb. 15, 2019) (finding defendant’s argument
12   that “constructive discharge is not a freestanding cause of action” had been “rejected” by
13   the Supreme Court in Green); Molina v. Wells Fargo Bank, Nat’l Ass’n, No. 2:16-CV-
14   207-DN, 2017 WL 1184047, at *10 (D. Utah Mar. 29, 2017) (noting a majority of the
15   Supreme Court in Green “explained that constructive discharge is a separate claim.”);
16   Pace v. Alfa Mut. Ins. Co., No. 2:13-CV-697-WKW, 2016 WL 4419290, at *3 (M.D.
17   Ala. Aug. 17, 2016) (“[T]he United States Supreme Court recently held that constructive
18   discharge is always a separate claim.”).
19         Nevertheless, BAE argues Plaintiff’s constructive discharge claim “necessarily
20   relies” on the survival of Plaintiff’s other claims. (Doc. No. 41-1 at 7). Constructive
21   discharge, however, is a distinct claim that requires Plaintiff to prove different elements.
22   Specifically, “[t]he [constructive discharge] doctrine contemplates a situation in which an
23   employer discriminates against an employee to the point such that his ‘working
24   conditions become so intolerable that a reasonable person in the employee’s position
25   would have felt compelled to resign.’” Green, 136 S. Ct. at 1776. “A claim of
26   constructive discharge, therefore, has two basic elements. A plaintiff must prove first
27   that he was discriminated against by his employer to the point where a reasonable person
28
                                                  7
                                                                            20cv499 JM (BGS)
     Case 3:20-cv-00499-JM-BGS Document 47 Filed 07/21/21 PageID.913 Page 8 of 9



 1   in his position would have felt compelled to resign[,]” and he “must also show that he
 2   actually resigned.” Id. at 1777.
 3         Instead, BAE appears to be “operating under the misperception” that Plaintiff
 4   “cannot prevail on a discrimination-based constructive discharge-claim without an
 5   accompanying     stand-alone   claim   for   discrimination.”     Murray      v.   Williams,
 6   No. 210CV00968JADGWF, 2017 WL 1013867, at *2 (D. Nev. Mar. 14, 2017). But
 7   there is nothing about the judgment being granted against Plaintiff on her Title VII and
 8   FEHA claims for untimeliness, that “prevents [Plaintiff] from prevailing on a claim for
 9   constructive discharge under a discrimination theory.” Id. at *2 (allowing plaintiff’s
10   “sole remaining claim” for Title VII constructive discharge to go forward).
11         To the extent BAE is arguing Plaintiff cannot now prove “discrimination to the
12   point where a reasonable person would resign” (Doc. No. 45 at 2), the court’s summary
13   judgment order did not find that any alleged mistreatment BAE directed toward Plaintiff
14   was insufficient to rise to the level of discrimination. Instead, the court’s summary
15   judgment order found only that Plaintiff’s Title VII and FEHA claims were untimely.
16   (Doc. No. 40 at 5-10).
17         Finally, to the extent Plaintiff’s constructive discharge claim is premised on the
18   FEHA, BAE has not cited—and the court has not found—any California state authority
19   that prohibits constructive discharge from operating as an independent, standalone claim.
20   As a general principle however, “[s]tate court cases in discrimination and wrongful
21   discharge contexts have generally followed the lead of the federal courts.” Turner v.
22   Anheuser-Busch, Inc., 7 Cal. 4th 1238, 1246 (1994).
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                  8
                                                                           20cv499 JM (BGS)
     Case 3:20-cv-00499-JM-BGS Document 47 Filed 07/21/21 PageID.914 Page 9 of 9



 1   IV.   CONCLUSION
 2         For the reasons stated in Part III(a) of the Order, the court DENIES Defendant
 3   BAE’s Motion for Reconsideration.
 4         IT IS SO ORDERED.
 5   DATED: July 21, 2021
                                              JEFFREY T. MILLER
 6
                                              United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              9
                                                                       20cv499 JM (BGS)
